672 S.E.2d 411 (2008)
ROSE et al.
v.
ELLIS et al.
No. A08A2170.
Court of Appeals of Georgia.
December 2, 2008.
Reconsideration Denied December 17, 2008.
Bruce A. Rose, pro se.
Gaskill & York, Don G. Gaskill, Jr., Norcross, for appellees.
BERNES, Judge.
Proceeding pro se, appellants Bruce A. Rose and Latosha S. Rose brought this action for fraud and fraudulent inducement against appellees David B. Ellis, Judy A. Ellis, and American International Relocation Solutions, LLC. Following a bench trial, the trial court entered judgment in favor of appellees on the fraud claims. On appeal, appellants contend that the trial court erred in several respects in its determination of the facts.
No transcript of the bench trial is in the record. Appellants, in fact, specifically stated in their amended notice of appeal that "[a] transcript of evidence and proceedings will not be filed for inclusion in the record on appeal." Given the absence of the transcript from the record, we must presume that the evidence supported the entry of judgment in favor of appellees. See Anthony v. U.S. Bank Nat. Assn., 284 Ga.App. 765, 766, 645 S.E.2d 12 (2007); Waits v. Waits, 280 Ga. App. 734, 736, 634 S.E.2d 799 (2006). Appellants have failed to carry their burden of proving any error by the trial court; therefore, we affirm. See id.
Judgment affirmed.
RUFFIN, P.J., and ANDREWS, J., concur.